United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41020
                        Conference Calendar



DIONEL DE LA CRUZ,

                                      Plaintiff-Appellant,

versus

TEXAS VISITING NURSE SERVICE, INC.;
ROERIG, OLIVEIRA & FISHER L.L.P.,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. M-03-MC-11
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Dionel de la Cruz appeals from the district court’s order

denying him leave to proceed in forma pauperis (IFP).      This court

considers the district court’s order as a dismissal for failure

to prosecute or to comply with a court order, because the

district court’s decision was based on de la Cruz’ failure to

appear for a hearing.   The district court did not abuse its




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41020
                                -2-

discretion in denying de la Cruz’ motion to proceed IFP.     See

McNeal v. Papasan, 842 F.2d 787, 790 (5th Cir. 1988).

     Furthermore, de la Cruz’ appeal lacks arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   De la Cruz is cautioned that any future frivolous appeals

or pleadings filed by him or on his behalf will invite the

imposition of sanctions.   He should therefore review any pending

appeals to ensure that the appeals do not raise arguments that

are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.